DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ Claims 1-6, 8, 10-12, and 14 are pending
2/ claims 1 and 11 are independent
3/ Previous IDS filed 01/09/2019 has been considered
4/ This application claims foreign priority date of 02/02/2018
5/ Claims 7, 9, 13 and 15 are cancelled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 01/12/2021, with respect to the rejection(s) of claim(s) 1, and 11 under the combination of prior arts have been fully considered and are 
All other prior arts are still being relied upon for the other limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tejaprakash (US pg. no. 20190104047), further in view of Rangappagowda (US pg. no. 20180062972), further in view of Pruss (US pg. no. 20160014012), further in view of Chua (US pat. No. 9038151), further in view of Nydell (US pg. no. 20140029441).
Regarding claim 1.    Tejaprakash discloses a network testing apparatus comprising: 
software defined network controller circuitry (fig.1 test control device 115); and
test controller circuitry (fig. 1, development device 105) configured to:
 configure a test network based on network definition data including endpoint data that defines network locations, functions, and network traffic types of a plurality  network endpoints ([0013] –[0014] discloses as shown in FIG. 1, and by reference number 135, test control device 115 can initially receive a test package (network definition data). As , 
control operations of the software defined network controller circuitry (fig. 4 discloses receiving test package (instruction) from the development device 105 (test controller circuitry); configuring test package and executing tests by the test controller (SDN control circuitry) in the test bed 120 (test network));
wherein the software defined network controller circuitry (fig. 1, test controller 115) configured to control the test network to adopt a routing arrangement for data packets within the test network in response to an instruction provided by the test controller circuitry ([0013]-[0014] discloses As shown in FIG. 1, and by reference number 135, test control device 115 can initially receive a test package from the development device 105 (test controller circuitry). Test control device 115 can execute the test package (in response to instruction provided). For example, test control device 115 can execute the test package 
wherein the test controller circuitry is further configured to perform a network test by instructing the software defined network controller circuitry to control the test network to adopt one or more test routing arrangements (fig. 1 discloses the development device 105 (test control circuitry)  provides test packages 135 (instruction) to the test controller 115 (SDN control circuitry) so that the test control device 115 execute the test package in test bed 120 (test network) to perform test as indicated in test package; [0041] discloses the test package can include tests, test scripts, use cases (e.g., to auto generate tests), and/or the like. In some implementations, the test package can include selection of tests, configuration for tests), instructing the test traffic agents to communicate test data packets to respective destinations amongst the test traffic agents using the test network ([0014] discloses test control device 115 can execute the test package received from the development device 105 (test control circuitry); According to the test packages,  test control device 115 can perform multiple types of tests, such as networking test and/or the like. For example, test control device 115 can cause packets to be routed from a source network device 125 (test traffic agents) to a destination network device 125 to test routing that corresponds to instructing the test traffic agents to communicate; [0041] discloses 
But, the combination does not explicitly disclose:
establish a test traffic agent of a plurality of test traffic agents at each network endpoint of the plurality of network endpoints based on the endpoint data, wherein each one of the test traffic agents is configured to handle one or more of the network traffic types selected from a group consisting of: (i) a unicast protocol;
However, in the same field of endeavor, Rangappagowda discloses establish a test traffic agent of a plurality of test traffic agents at each network endpoint of the plurality of network endpoints devices based on the endpoint data (fig. 1  test agents installed on endpoint devices; [0016] discloses test agents may also include software-only test agents 110C and 110D designed to execute on and utilize the resources of network devices 112, which may be data center file servers, access points, or other network devices. Software-only test agents 110C and 110D may perform the same functions as hardware test agents 110A and 1108. For example, software-only test agents 110C and 110D may include network monitoring functions 118 that monitor network activity and report the quiescence state of the network to test controller 100. In addition, software-only test agents 110C and 110D may include network test functions 120 that implement network tests using test configuration information obtained from test controller 100), wherein each one of the test traffic agents is configured to handle one or more of the network traffic types selected from a group consisting of: (i) a unicast protocol (ii) a multicast protocol and (in) a broadcast protocol( [0020-0022] discloses one of test agents 110A-D monitors network activity to determine the quiescence state of the network. Monitoring network activity may include passively monitoring network traffic or executing a quiescence test. Executing a quiescence test may include transmitting a burst of traffic from the first test agent to a second test agent, measuring a time to transmit the burst, measuring a time to receive the burst, comparing the time to transmit the burst and the time to receive the burst, and identifying the quiescence state based on results of the comparison. FIG. 3 illustrates this quiescence test procedure in more detail. In FIG. 3, in step 1, test agent 110A places 1000 bytes of data onto the transmission medium to test agent 1108. In step 2, test agent 110A records the amount of time required to place the 1000 bytes onto the transmission medium from the time that the first bit is transmitted to the time that the last bit is transmitted. In this example, it is assumed that line rate transmission of 1 Gbps is achieved and thus it takes approximately: (8000 bits)*(1*10.sup.-6 s per bit)=0.008 s or 8 milliseconds [0021] In step 3, test agent 1108 receives the 1000 bytes of data from test agent 100A. In step 4, test agent 1108 records the amount of time it takes to receive the 8000 bits from the transmission medium measured from the time that the first bit is received until the time that the last bit is received. In step 5, test agent 1108 reports the time to receive the 1000 bytes to test agent 110A. [0022] In step 6, test agent 110A calculates the difference between the time to transmit the 1000 bytes and the time to receive the 1000 bytes and reports the result to the test controller (not shown in FIG. 3). Traffic communicated between two test agents corresponds to unicast traffic). 	Therefore, it would have been obvious to person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination 
But, Tejaprakash dies not explicitly disclose: 
test controller circuitry and to control operations of the plurality of test traffic agents connected to the test network;
However, in the same field of endeavor, Pruss discloses test controller circuitry and to control operations of the plurality of test traffic agents connected to the test network ([0023] The development machine 117 (test controller circuitry) forwards commands across SDN control connections 152 to the APIs (test traffic agents) for each network element, in this example to network API 215 of router 124 and network API 225 of switch 126. The API commands may, for example, specify port connections between network devices. For example, the API commands may specify that a port on router 124 is forward to a port on switch 126, thus creating connection 128 of the test topology 150. The APIs thus form what could be called the "Orchestration Layer,"; fig. 1 discloses the network elements 124-127 that comprise API (traffic agents) are connected to the test network indicated by the broken line 128)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Pruss. The modification would allow separately controlling network elements in the 
But, the combination does not explicitly disclose:
wherein at least one of the plurality of test traffic agents is configured to: sniff incoming traffic to a corresponding one of the network endpoints;
check network packets of the sniffed incoming traffic to determine whether a packet with a given unique payload has been received or not;
detecting whether the test data packets with the given unique payload correctly arrive at their respective destinations under a current test routing arrangement as adopted by the test network;
However, in the same field of endeavor, Chau discloses wherein at least one of the plurality of test traffic agents is configured to: sniff incoming traffic to a corresponding one of the network endpoints (col. 22, lines 4-21 discloses For example, SDN controller 218 may be configured to program network devices of the SDN (e.g., including Switch 210) to form a path though the SDN (where the path may correspond to a packet flow). This may cause the network devices to forward packets of the packet flow along the path. SDN controller 218 may then send a packet to a first network device (the component on the device receiving (sniffing) the specific packet corresponds to agent) along the path as a test packet); and
check network packets of the sniffed incoming traffic to determine whether a packet with a given unique payload has been received or not (col. 22, lines 4-21 discloses 
detecting whether the test data packets with the given unique payload correctly arrive at their respective destinations under a current test routing arrangement as adopted by the test network (col. 22, lines 4-21 discloses for example, SDN controller 218 (controller circuitry) may be configured to program network devices of the SDN to form a path though the SDN (where the path may correspond to a packet flow). This may cause the network devices to forward packets of the packet flow along the path. SDN controller 218 may then send a packet to a first network device (the device receiving the test packet corresponds to sniffing and the component sniffing on the device corresponds to sniffer) along the path (current test routing arrangement) as a test packet. The network devices along the path may be configured to send confirmation messages to SDN controller 218 after receiving the test packet. After the last network device along the path receives the test packet (corresponds to test data packets with the given unique payload), the last network device may forward the packet back to SDN controller 218 or drop the packet and send a confirmation message to SDN controller 218. When SDN controller 218 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chua. The modification would allow SDN based network test to select the best path to forward communication. The modification would allow an effective forwarding plane to forward data efficiently based on the result of the SDN based network test.
But, the combination does not explicitly disclose: the incoming traffic including a first type of traffic that is addressed to the corresponding one of the network endpoints and a second type of traffic that, is not addressed to the corresponding one of the network endpoints;
	However, in the same field of endeavor, Nydell discloses the incoming traffic including a first type of traffic that is addressed to the corresponding one of the network endpoints and a second type of traffic that, is not addressed to the corresponding one of the network endpoints ([0058] discloses the Test PDU is addressed to the last Reflector 104 along the test path.  Each intermediate Reflector operates in a Promiscuous Mode and peeks into the Test PDU. In light of the instant application as discloses in [0116], receiving test traffic (test PDU) in promiscuous mode corresponds to receiving a traffic that is addressed to the device and a traffic that is not addressed to the device).

Regarding claim 2.    The combination discloses the network testing apparatus according to claim 1.
Pruss further discloses, wherein the test network is a simulated test network configured by the test controller circuitry based on the network definition data ([0013] Presented herein are techniques to receive configuration instructions for elements of a network topology to be simulated and tested. In response to receiving and in accordance with the configuration instructions, a plurality of software images (for a plurality of virtual network elements of the network topology) are configured. The component (development device 117) configuring the network corresponds to test controller circuitry), the network testing apparatus comprising data processing circuitry configured to implement the simulated test network ([0021] discloses The API is able to query each of the simulated network elements to gather further information about where the network failure has occurred. The circuitry hosting the API corresponds to data processing circuitry).
Regarding claim 3.    The combination discloses the network testing apparatus according to claim 1.
wherein the test controller circuitry is configured to issue control instructions to the test traffic agents by a communication route not using the test network (([0023] the development machine 117 (test controller circuitry) forwards commands via APIs 210 (traffic agents) across SDN control connections 152. Fig. 1 discloses test network is indicated by broken line 150 that is different from SDN control connection 152).
Regarding claim 4.   The combination discloses the network testing apparatus according to claim 1.
Tejaprakash further discloses, wherein a component is configured to detect whether the test packets do not arrive at incorrect destinations other than their respective destinations ([0013-0014] discloses test control device 115 can initially receive a test package (e.g., including VNF or other SDN functionality, tests, test scripts, use cases, selection of tests, configuration for tests, etc.) from development device; [0014] As further shown in FIG. 1, and by reference number 150, test control device 115 can execute the test package. For example, test control device 115 can execute the test package using test bed 120…test control device 115 can cause packets to be routed from a source network device 125 to a destination network device 125 to test routing (detecting)).
Pruss discloses the test controller circuitry is configured to perform function ([0031] discloses at 620, the network developer creates a set of virtual routers and switches, in the test topology by programming the network level drivers with connectivity information).
Regarding claim 6.    The combination discloses wherein the test controller circuitry is configured to instruct the test traffic agents to communicate test packets by one or more of network traffic types according to claim 1.
Pruss further discloses, wherein the network definition ([0023] discloses the API commands) data further includes:
topology data defining a network topology ([0023] discloses the API command specify port connections between network devices (topology data). For example, the API commands may specify that a port on router 124 is forward to a port on switch 126, thus creating connection 128 of the test topology 150 (topology information)); and
Regarding claim 8.    The combination discloses the network testing apparatus according to claim 1.
Pruss further discloses, wherein the test controller circuitry is configured to generate instructions to the test traffic agents (([0023] The development machine 117 (test controller circuitry) forwards commands via APIs 210 (traffic agents) across SDN control connections 152 to the APIs for each network element (test traffic agents)) to communicate test data packets to respective destinations amongst the test traffic agents, based on the functions of the network endpoints defined by the endpoint data ([0023] the API commands may, for example, specify port connections between network devices (connection to communicate test packets). For example, the API commands may specify that a port on router 124 is forward to a port on switch 126, thus creating connection 128 of the test topology 150 (corresponds to generating instruction to the devices to communicate according to the connection). The APIs thus form what could be called the "Orchestration Layer”).
Regarding claim 10.    The combination discloses the network testing apparatus according to claim 8.
Pruss further discloses wherein the test controller circuitry is configured to generate instructions to the test traffic agents to communicate test data packets to respective destinations amongst the test traffic agents([0023] The development machine 117 (test controller circuitry) forwards commands via APIs 210 (traffic agents) across SDN control connections 152 to the APIs for each network element (test traffic agents))), so as to test communication between each combination of data packet source and data packet receiver for at least one of the network traffic type under test ([0023] The development machine 117 (test controller circuitry) forwards commands via APIs 210 (traffic agents) across SDN control connections 152 to the APIs for each network element (test traffic agents), in this example to network API 215 of router 124 and network API 225 of switch 126. The API commands may, for example, specify port connections between network devices. For example, the API commands may specify that a port router 124 is forward to a port on switch 126, thus creating connection 128 of the test topology 150).
	Regarding claim 11, in the combination, Tejaprakash discloses a method of testing a test network having a software defined network controller ([0013-0014] discloses as further shown in FIG. 1, and by reference number 135, test control device 115 (SDN controller) can initially receive a test package (e.g., including VNF or other SDN functionality, tests, test scripts, use cases, selection of tests, configuration for tests, etc.).  As shown by reference number 140, test control device 115 can onboard the test package (e.g., by providing a VNF onboarding portal for VNF developers and receiving a test package submission via the onboarding portal).  As shown by reference number 
All other limitations of claim 11 are similar with the limitations of claim 1. Claim 11 is rejected on the analysis of claim 1 above.

	Regarding claim 12. The combination discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a device for testing network having a software defined network, cause the device to:

Regarding claim 14.   The combination discloses network testing apparatus according to claim 1.
Rangappagowda discloses wherein each of the plurality of test traffic agents (fig. 1, 110D software only test agent running on network device 112) is a daemon that is run on a corresponding one of the network and is controlled via a remote procedure call mechanism outside of the test network endpoints (fig. 1, 110D software only test agent running on network device 112 and control by remote device test controller 100. The communication used by the test controller and the test agents corresponds to remote procedure call).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tejaprakash (US pg. no. 20190104047), Rangappagowda (US pg. no. 20180062972), Pruss (US pg. no. 20160014012), Chua (US pat. No. 9038151), and Nydell (US pg. no. 20140029441), further in view of Fleury (US pg. no. 20060274673).
Regarding claim 5. The combination discloses the network testing apparatus according to claim 1.
But the combination does not explicitly disclose:
 wherein the test controller circuitry is configured to instruct the test traffic agents to communicate test packets by one or more of network traffic types.
	However, in the same field of endeavor, Fleury discloses wherein the test controller circuitry is configured to instruct the test traffic agents to communicate test packets by one or more of network traffic types ([0007] discloses a first test packet with identical 
Therefore, It would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Fleury. The modification would allow trying different traffic types with differing transmission load to test the connection capacity of different network segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        05/21/2021